        Case 1:20-mj-00158-GMH Document 1-1 Filed 08/12/20 Page 1 of 2




                                  STATEMENT OF FACTS

       On August 11, 2020, at approximately 10:08 p.m., an individual later identified as
Zachary Michael Madsen (hereinafter “Madsen” or “Defendant”) entered the restricted area
surrounding the White House in Washington, D.C.

        The White House complex, which includes, among other things, the White House
Mansion and the White House grounds, is a restricted area in Washington, D.C. Only people
with authorized access are permitted inside the White House complex, which has both permanent
and movable security barriers surrounding it (“security barriers”). There are signs posted along
the security barriers that state “Restricted Area, Do Not Enter.”

       U.S. Secret Service (“Secret Service”) Uniformed Division (“UD”) Officer Brian Roche,
while on duty and in full police uniform and on a routine foot patrol, received a radio
transmission from UD Officer Terrence Noble that the Defendant, later identified as Madsen by
his Colorado Driver’s License, had jumped over two security barriers marked with two posted
white and red signs stating “Restricted Area DO NOT ENTER” on the north side of Alexander
Hamilton Place, N.W. Alexander Hamilton Place, N.W., is closed to all public vehicle traffic
and pedestrian foot traffic. Officer Noble, also in full police uniform, observed the Defendant
jumping both security barriers and continuing further down Alexander Hamilton Place, N.W.
Officer Noble identified himself as a police officer and commanded the Defendant to stop. After
the Defendant ignored Officer Noble’s commands, Officer Noble again asked the Defendant to
stop and get on the ground, and the Defendant complied. Officer Noble detained the Defendant.
A check of the Defendant through the Secret Service Joint Operation Center (JOC) revealed that
the Defendant is a reported missing person from Colorado.

        Secret Service Special Agent Bencosme and UD Officer Greenwood arrived on scene to
interview the Defendant. They identified themselves to the Defendant and read him his Miranda
rights. The Defendant waived his Miranda rights and agreed to speak with the agents. The
Defendant stated he left his home in Colorado because he had a dispute with his parents because
they told him to get a job or leave their house. The Defendant stated that he was not ready for a
job because God told him he wasn’t. He also stated that he left his parents’ house in Colorado on
about July 22, 2020, to travel to Texas for vacation and to get away from his family. He stated
he spent time at the beach and in his hotel room in Texas. However, he refused to give specific
information as to which beach, hotel, or town in Texas in which he had stayed. The Defendant
stated that he was told by God while in Texas to go to the White House to speak to the President
of the United States. He stated he left Texas en-route to D.C. on August 9, 2020, and August 11,
2020. The Defendant stated he only stopped twice at two Holiday-Inn hotels to rest, and the
Defendant claimed he did not remember the locations of the hotels.

        The Defendant stated that when he arrived to the White House, he was looking for a
place to enter, and when he arrived at Alexander Hamilton Place, N.W., and 15th Street, he
decided to enter through there. The Defendant stated that he heard the UD Officers give him
instructions, but he refused to comply due to the fact that God sent him to speak to President of
the United States. The Defendant stated he knew the outcome would be him sleeping in jail for
the night, but he also stated that God sent him to rest in jail.
         Case 1:20-mj-00158-GMH Document 1-1 Filed 08/12/20 Page 2 of 2




       The Defendant stated he is on probation for stalking behavior when he attended college in
Nebraska. He stated he was arrested twice for a restraining order violation for his stalking
charges in 2018 and was sentenced to 24 months’ probation in 2019. The Defendant stated that,
because of his stalking charges, he was ordered by a court to speak to mental health professionals
on a weekly basis and that he was obtaining services through an entity in Middleton, Colorado.

        Defendant stated he was unemployed and was getting around by using his credit cards
and money he had saved up from his previous employment in Colorado. The Defendant also
stated he did not have any family in D.C. or Texas. The Defendant stated he has no plans yet as
to what he is going to do when he is released from jail.

        After Special Agent Bencosme and UD Officer Greenwood left, Officers Brian Roche
and Chase Smith asked the Defendant if he would also be willing to talk to them as well because
they had a few follow up questions. The Defendant agreed. In response to questions about why
the Defendant jumped over the barriers and if he knew the area was restricted, the Defendant
stated to the Officers he jumped over the two security barriers and refused to listen to officer
commands because he wanted to speak to the President, but knew he wouldn’t get far onto the
complex.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
the defendant violated 18 U.S.C. § 1752(a)(1) (Unlawful entry into restricted grounds) and 22
D.C. Code § 3302(b) (Unlawful entry on property).




                                              __________________________________________
                                              Brian Roche
                                              Officer, United States Secret Service
                                              Badge Number 2412


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 12th day of August, 2020.
                                                                     2020.08.12
                                                                     12:45:54 -04'00'
                                              __________________________________________
                                              The Honorable G. Michael Harvey
                                              United States Magistrate Judge
